EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrea Merin on 2 February 2021.

The application has been amended as follows: 
-In claim 30, replace the word “tip” with --pin--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a cap body which includes one or more gaps in the form recited in claim 22 and in combination with the other claimed structural limitations.  The closest prior art of record has been found to be Schweikert (US 2011/0314619) and Korogi et al. (US 2010/0292673).  Schweikert discloses a cleaner for luer connector but is silent in regard to gaps in the cap body.  Korogi et al. discloses an anti-contamination cover for a fluid connector wherein cutouts in the cover allow the walls of the cover to flex when engaging the connector.  One of ordinary skill in the art would not have been motivated to have combined the cutout structure disclosed in Korogi et al. with the cleaner disclosed by Schweikert.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/               Primary Examiner, Art Unit 1774